Citation Nr: 0104977	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  95-37 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for subretinal neovascular 
membrane (SRNVM) of the right eye, claimed as the residual of 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from March 1942 to October 
1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from regional office (RO) rating 
decisions of May 1995 and July 1995, which denied the 
veteran's claim for an increased rating for conjunctivitis.  
On his substantive appeal filed regarding the issue of an 
increased rating for conjunctivitis, in October 1995, the 
veteran asserted that he suffered from an eye condition due 
to trauma in service, and in July 1996, he indicated that 
this condition was "other than conjunctivitis [sic]."  A 
supplemental statement of the case dated in September 1997, 
on the issue of entitlement to an increased rating for 
conjunctivitis, noted, inter alia, that the problem currently 
affecting the veteran was not conjunctivitis, but rather 
senile retinal neovascular membrane, and that it could not be 
substantiated that the veteran had any inservice trauma which 
would have caused such a condition.  In December 1997, the 
veteran's representative presented written arguments, which 
contended that the veteran's current eye disability was due 
to inservice trauma, and requested that this issue be 
considered.

In its March 1998 decision, the Board denied the issue of 
entitlement to an increased rating for conjunctivitis, and 
referred, without taking jurisdiction, the issue of 
entitlement to service connection for an eye disability other 
than conjunctivitis, on the basis that it was not 
inextricably intertwined with the increased rating issue, and 
had not been developed for appellate consideration.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court).  Pursuant to 
motions filed by the parties, the Court issued an Order dated 
in January 2000, which affirmed the Board's decision denying 
an increased rating for conjunctivitis.  The Court further 
vacated that portion of the Board's decision that had 
referred the matter of service connection for an eye disorder 
other than conjunctivitis to the RO for further adjudication, 
and remanded the matter to the Board for further action.  The 
Court noted that it agreed with the Secretary's argument that 
the September 1997 supplemental statement of the case and the 
December 1997 arguments from the veteran's representative 
constituted, respectively, an RO decision on the matter, and 
a notice of disagreement.  Accordingly, the appropriate 
action was remand, not referral.

In the meantime, pursuant to the referral in the March 1998 
Board decision, in June 1999, the RO issued a rating decision 
denying service connection for an eye disability, other than 
conjunctivitis.  The veteran submitted a notice of 
disagreement in July 1999; a statement of the case was issued 
in November 1999; and written arguments were received in 
December 1999.  In addition, in the notice of disagreement 
dated in July 1999, the veteran requested a videoconference 
hearing.

A hearing was held in September 2000, before the undersigned, 
who is the Board member rendering the determination in this 
claim and who was designated by the Chairman to conduct that 
hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Sufficient relevant evidence for an equitable disposition 
of the veteran's appeal has been obtained by the agency of 
original jurisdiction.

2.  There is competent and credible evidence of an injury to 
the veteran's right eye while in service.  

3.  The service medical records show treatment for eye 
irritation and conjunctivitis.  

4.  The veteran currently has subretinal neovascular membrane 
of the right eye from probable choroidal rupture secondary to 
trauma.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).

2.  Subretinal neovascular membrane of the right eye was 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records show that, in September 
1944, he was sent to the eye, ear, nose, and throat clinic 
because of a complaint of undiagnosed chronic irritation in 
the right eye since March 1944.  Questionable sub-catarrhal 
conjunctivitis in the right eye was diagnosed.  Drops were 
prescribed.  A week later, the right eye had improved, and 
some involvement of the left eye was noted.  In October 1944, 
no improvement was noted, and allergic conjunctivitis was 
diagnosed.  Improvement was noted later in the month.  In 
November, conjunctivitis flared up again.  Service medical 
records, including the separation examination, contain no 
mention of a report of trauma to the right eye.

The veteran made no mention of right eye trauma in his 
original application for disability compensation in May 1946.  

In July 1950, the veteran claimed service connection for an 
eye disorder.  He reported that an eye disorder was treated 
in the post hospital at Fort Leonard Wood in February through 
April 1942 and at Fitzsimmons General hospital in Denver, 
Colorado, in September and October 1943.  The veteran's VA 
outpatient treatment records dated in July 1950 showed that 
he complained of the feeling of a foreign body in the right 
eye.  He reported a history of a foreign body in the right 
eye after a tire blowout in 1942.  Chronic bilateral 
conjunctivitis with some papillary hypertrophy mostly on the 
right was diagnosed.

The veteran testified at a hearing before the Board in 
September 2000.  He stated that his eye was injured when a 
tire he was holding while it was being inflated exploded in 
his face.  The veteran testified that he was taken to a 
battalion aid station and then to the "Kent Hospital" on 
Fort Leonard Wood. 

In the beginning of 1995, the veteran sought to obtain an 
increased evaluation for his service-connected eye disability 
(conjunctivitis).  After being denied an increase in May 
1995, the veteran modified his claim and asked that he be 
granted service connection for an eye disability not related 
to conjunctivitis that was a residual of trauma to the eye.  
To support his claim, he submitted a letter from E. Oteiza, 
M.D., dated April 27, 1995.  Dr. Oteiza stated that the 
veteran was under her ophthalmic care and that he had severe 
visual limitation with only hand motions acuity in the 
periphery of the right eye due to a large macular scar 
possibly secondary to choroidal rupture from previous ocular 
trauma.

VA outpatient treatment records show an ophthalmology 
appointment in July 1995.  He reported a history of trauma 
when a tire exploded in his face.  The impression was 
subretinal neovascular membrane right eye from probable 
choroidal rupture secondary to trauma with a positive history 
of trauma and no evidence of age-related macular 
degeneration.  

The veteran had other outpatient ophthalmology visits in 
November 1995 and January 1996.  The diagnosis was the same 
with respect to the right eye.  On these occasions, the 
doctor related the right eye condition to trauma that 
occurred in service. 

A December 1996 treatment record shows that the examiner 
related severely decreased vision (HM only) in the right eye 
to a subretinal neovascular membrane.  The doctor reported 
that subretinal neovascular membrane referred to blood 
vessels which break and bleed inside the eye, and said this 
condition was not in any way connected with the 
conjunctivitis.  The examiner said the neovascular membrane 
grew in an area where the choroid had been ruptured by a 
traumatic accident suffered in the service, citing the 
history of a tire blowing up in his face.  The examiner said 
such bleeding causes rapid and permanent vision loss.  It is 
not unusual for a person to suffer trauma such as this and 
have a rupture or tear in the choroid which, after many 
years, develops blood vessel growth and then bleeds.  The 
veteran had reported that the bleeding in the right eye began 
about 10 years before.

In March 1997, the veteran was accorded a VA examination.  
The examiner noted that the veteran's claims file was not 
available, however, the examiner stated that, if the veteran 
did suffer the trauma claimed, it was conceivable that he 
could have developed a subretinal neovascular membrane, which 
could have bled and scarred, and that the veteran's eye 
examination was consistent with that scenario.   The examiner 
opined that, if the trauma could be substantiated, evaluation 
of visual loss in the right eye should be related to the in-
service injury.


II.  Analysis

A.  Duty to Assist

This claim is one for service connection.  There is no issue 
as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5102).

The RO requested and received the veteran's service medical 
records and verified his periods of service.  It has 
associated his VA treatment records with the claims file and 
such private treatment records as to which the veteran has 
given notice.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5103A).  

The veteran has been accorded an appropriate VA examination.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A).  

The veteran has indicated that he received treatment 
following his right eye injury in service that is not 
reflected in his service medical records.  The Board finds 
that to delay a decision in this case while attempting to 
reconstruct service clinical records from more than 50 years 
ago would serve no useful purpose, as the determination 
herein may be made without such records.  Either records 
would be found to show treatment for residuals of an eye 
injury, in which case the result herein would be the same, or 
no such records would be located, or located records would 
still make no reference to the eye injury, in which case the 
Board would still apply the benefit of any doubt in the 
veteran's favor.  The veteran is not prejudiced by the lack 
of a search for service clinical records containing mention 
of eye trauma.

B.  Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

The service medical records do not contain evidence of any 
eye trauma.  However, the veteran has reported trauma to the 
right eye as early as 1950 in seeking medical care.  While he 
has not always reported the same date of the incident, he has 
consistently reported that it occurred when a tire blew up in 
his face.  He is competent to testify to the incident, and 
the Board finds his statements credible.  

The veteran now suffers from a loss of vision in the right 
eye attributed by several VA and one private doctor to a 
subretinal neovascular membrane (SRNVM).  This, in turn, has 
been attributed to a choroidal tear, which has been 
attributed to trauma.  Various examiners have found it 
consistent with the type of right eye disability the veteran 
now has that the type of injury he describes could have 
caused a choroidal tear, and that development of the SRNVM 
might reasonably not have appeared for many years thereafter.  
VA must decide this claim on the basis of whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case service connection must be denied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, _____ (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
competent medical opinion supports the veteran's claim.  The 
Board recognizes that the veteran's service medical records 
do not contain any mention of eye trauma.  However, they do 
contain several months of treatment for a condition that was 
eventually diagnosed as conjunctivitis, but was originally 
noted to have been an undiagnosed eye irritation dating from 
six months previously, and the conjunctivitis diagnosis was 
noted to be atypical.  The Board finds the veteran's report 
of the in-service trauma to be credible and the medical 
evidence saying that such an injury could have caused his 
current right eye disorder to be competent.  The evidence for 
and against his claim is at least in equipoise, and service 
connection for his right eye disorder of SRNVM will be 
granted.  38 C.F.R. § 3.102 (2000).



ORDER

Entitlement to service connection for subretinal neovascular 
membrane of the right eye, claimed as the residual of trauma, 
is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


